DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of layers” of claim 2 and “adjustment mechanism” of claims 3 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment mechanism” in claim 1 and “adjustment mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “adjustment mechanism” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no description of the structure or figure presenting what the claimed limitation “adjustment mechanism” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 9532914 B1), herein referred to as Nichols.
Regarding claim 1, Nichols discloses a patient transfer and lifting device (lifting assistance device 10) configured to enable a first individual to reposition a second individual from a first position to a second position, the patient transfer and lifting device comprising: a pad portion (panel 12), wherein said pad comprises a flexible material (nylon, see col. 1, lines 52-65) having a plurality of continuous openings (sleeves 16 provide at least four openings) therein; a belt (strap 22) threaded through said plurality of continuous openings in said pad portion (see FIGS. 1-5), wherein said belt comprises a first end and a second end (first end 20 and second end 26); and an attachment mechanism for removably attaching the first end to the second end to form a continuous loop with the pad portion (side release buckle 30).
Regarding claim 8, Nichols discloses a patient transfer and lifting device (lifting assistance device 10) configured to enable a first individual to reposition a second individual from a first position to a second position, the patient transfer and lifting device comprising: a pad portion (panel 12) comprised flexible material (nylon, see col. 1, lines 52-65) and having a first opening, a second opening a third opening and a fourth opening (sleeves 16 provide at least four openings) therein; a belt (strap 22) threaded through each of the said first, second, third, and fourth openings (see FIGS. 1-5), wherein said belt comprises a first end and a second end (first end 20 and second end 26); and an attachment mechanism (side release buckle 30); and  an adjustment mechanism positioned along said belt (see FIG. 3, second end 26 of strap 22 can be extended through first fastener 18 to decrease the effective length of the strap).
Regarding claim 14, Nichols discloses a method of transferring an individual from a first seated position to a second position with a patient transfer and lifting device secured to a user, said method comprising the steps of: providing said patient transfer and lifting device (lifting assistance device 10), wherein the patient transfer and lifting device comprises a pad (panel 12) and a belt (strap 22) and further wherein said belt is threaded around an outer perimeter of said pad (see FIGS. 1-5, strap 22 extends through the openings of sleeves 16); positioning said pad under a posterior of said individual (panel 12 is positioned between the legs of an immobile person, see col. 2, lines 15-20); adjusting a length of said belt (examiner notes strap 22 is adjustable via second end 26 and second fastener 24, see FIGS. 3 and 4); securing said pad and said belt together around said individual and said user (first fastener 18 and second fastener 24 are secured in a loop around the patient); lifting said individual from said first seated position; and transferring said individual to said second position (Examiner notes that exposed section 38 is used by another person in lifting an immobile person where it would be obvious to provide for the capability to place an immobile person from a first seated position to a second seated position).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols.
Regarding claim 15, Nichols does not explicitly disclose said belt has an adjustable length that ranges from approximately 72 inches to approximately 156 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols with the claimed dimensions for the purpose of comfortably accommodating a patient since it has been held that mere changes in size require ordinary skill in the art where the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is therefore not patentably distinct from the prior art device. 
Regarding claim 16, Nichols discloses an attachment mechanism for selectively removing said belt from said user (side release buckle 30).
Regarding claim 17, Nichols does not explicitly teach comprising the step of removing said pad from said posterior of said individual after said transferring. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols to include removal of the device since the steps including placement of the device on the patient (panel 12 is positioned between the legs of an immobile person, see col. 2, lines 15-20) can be performed in reverse such as removing device from between the legs of the patient. 
Regarding claim 18, Nichols does not explicitly teach said pad has a length ranging from approximately 12 inches to approximately 42 inches, and a width ranging from approximately 12 inches to approximately 36 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols with the claimed dimensions for the purpose of comfortably accommodating a patient since it has been held that mere changes in size require ordinary skill in the art where the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is therefore not patentably distinct from the prior art device.
Regarding claim 19, Nichols discloses said attachment mechanism is selected from a group consisting of a snap lock, a hook and loop fastener, an auto seat belt buckle and an airplane seat belt buckle (Nichols, see FIGS. 1-5, fastener 30 is a buckle).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols, in view of Latiff et al. (US 20190365586 A1), herein referred to as Latiff.
Regarding claim 2, Nichols does not explicitly disclose pad portion further comprises a plurality of layers. Latiff, however, discloses an under pad with integral handles comprising a top layer layer 20 having a quilted absorbent lining 26 and a non-porous waterproof bottom layer 28 for the purpose of drawing moisture and wetness from the skin of a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols with the layers of Latiff in order to fabricate a patient moving devices with moisture wicking properties.
Regarding claim 3, Nichols (in view of Latiff) teaches said belt further comprises an adjustment mechanism for selective lengthening or shortening of said belt (Nichols, see FIG. 3, second end 26 of strap 22 can be extended through first fastener 18 to decrease the effective length of the strap).
Regarding claim 4, Nichols (in view of Latiff) teaches said pad portion is waterproof (Latiff teaches a non-porous waterproof layer 28).
Regarding claim 5, Nichols (in view of Latiff) does not explicitly teach said belt further comprises a length ranging from approximately 72 inches to approximately 156 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols with the claimed dimensions for the purpose of comfortably accommodating a patient since it has been held that mere changes in size require ordinary skill in the art where the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is therefore not patentably distinct from the prior art device.
Regarding claim 6, Nichols (in view of Latiff) teaches said first position is a seated position and said second position is another seated position. Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The device of Nichols provides the same means for positioning a person from a first seated position to a second seated position.
Regarding claim 7, Nichols (in view of Latiff) teaches said attachment mechanism is selected from a group consisting of a snap lock, a hook and loop fastener, an auto seat belt buckle, a buckle socket connector and an airplane seat belt buckle (Nichols, see FIGS. 1-5, fastener 30 is a buckle).

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols, in view of Thomas et al. (US 20110023231 A1), herein referred to as Thomas.
Regarding claim 9, Nichols does not explicitly disclose an anti-microbial coating. Thomas, however, discloses a patient assistance device comprising a unitary undergarment 102 further comprising a polyester blend outer shell and multiple layers of neoprene rubber treated with an anti-microbial agent (see para. [0043]) for the purpose of enabling a device that can be used by multiple people without the risk of spreading infectious diseases from one patient to another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols with the anti-microbial treatment of Thomas in order to fabricate a device that can be used by multiple people without spreading infectious diseases.
Regarding claim 10, Nichols (in view of Thomas) does not explicitly teach said belt further comprises a length ranging from approximately 72 inches to approximately 156 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols with the claimed dimensions for the purpose of comfortably accommodating a patient since it has been held that mere changes in size require ordinary skill in the art where the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is therefore not patentably distinct from the prior art device.
Regarding claim 11, Nichols (in view of Thomas) teaches said first position is a seated position and said second position is another seated position. Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The device of Nichols provides the same means for positioning a person from a first seated position to a second seated position.
Regarding claim 12, Nichols (in view of Thomas) does not explicitly teach pad portion is washable after selective removal of said belt from said pad portion. Examiner notes, however, inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In this case, it can be assumed the device of Nichols is washable if not explicitly stated otherwise. 
Regarding claim 13, Nichols (in view of Thomas) teaches said attachment mechanism is selected from a group consisting of a snap lock, a hook and loop fastener, an auto seat belt buckle and an airplane seat belt buckle (Nichols, see FIGS. 1-5, fastener 30 is a buckle).
Regarding claim 20, Nichols does not explicitly disclose said patient transfer and lifting device further comprises an anti-microbial coating. Thomas, however, discloses a patient assistance device comprising a unitary undergarment 102 further comprising a polyester blend outer shell and multiple layers of neoprene rubber treated with an anti-microbial agent (see para. [0043]) for the purpose of enabling a device that can be used by multiple people without the risk of spreading infectious diseases from one patient to another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nichols with the anti-microbial treatment of Thomas in order to fabricate a device that can be used by multiple people without spreading infectious diseases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient transfer devices relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Nichols, Latiff, and Thomas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/21/2022